DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed March 29, 2021.
The amendments filed have been accepted and are hereby entered.
Claims 1-2, 4, 8-9, 11, 15-16, and 18 have been amended.
Claims 6-7, 13-14, and 20 have been previously canceled or withdrawn.
No claims have been added.
Claims 1-20 are pending and have been examined.
This action is made FINAL.


ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
The rejections under U.S.C. § 112(b) directed to “transmitting a fraud alert message to one or more of the first blockchain node and the second blockchain node” of claims 1-19, and “[the ledger entries comprising] the detected pattern of fraudulent activity” of claims 4, 11, and 18 are withdrawn as a result of the claim amendments received on March 29, 2021.

Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-5, 8-12, and 15-19 have been fully considered but are not persuasive.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered and are deemed persuasive; however they are moot in view of new grounds of rejection. Examiner notes aspects of arguments may be relevant to current action, and responds to those aspects in ‘response to arguments’ section below. Arguments directed to the claim amendments are addressed in this office action below.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

RESPONSE TO ARGUMENTS

With respect to §101 rejection, Applicant asserts on pages 6-11 of Remarks that claims 1-5, 8-12, and 15-19 are patent eligible under 2019 PEG analysis. The Examiner respectfully disagrees (analysis continues below).

With respect to §101 rejection, Applicant seems to assert in pages 8-9 of Remarks that the claims, as currently presented, are patent eligible per not reciting an abstract idea because, “Combining analytics via a blockchain, detecting fraud from such combined data, and transmitting a fraud alert from a blockchain are all new features in the art of blockchain, and cannot be performed in the human mind”. Examiner respectfully notes that the “cannot be performed by the human mind” is an irrelevant/incorrect consideration to apply to the Certain Methods of Organizing Human activity grouping applied to the claims by the Office (See page 8, ¶2 of Previous Office Action: “fundamental economic principles or practices including mitigating risk of banking institutions”). This consideration mentioned by Applicant is with respect to the Mental Processes grouping of Abstract Ideas, which was not applied here. Just because an idea cannot be performed by a pen and paper does not mean it’s not directed towards an abstract idea, as is apparent in view of Alice Corp. Pty. Ltd. v. CLS Bank Int’l determining that generic computer components implementing an abstract idea are still abstract (See 2019 PEG, pages 11-12).  Examiners are directed to continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the USPTO' s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to 

Furthermore, with respect to aforementioned argument that: “Combining analytics via a blockchain, detecting fraud from such combined data, and transmitting a fraud alert from a blockchain are all new features in the art of blockchain”, Examiner notes that this is not a convincing argument, as the following recited elements in the arguments recite aspects of the abstract idea: “combining analytics…detecting fraud from such combined data, and transmitting a fraud alert”, and the fact that the blockchain itself isn’t performing any of these operations, either in Applicant claims or specification, as is apparent in view of Figs. 1 and 4A-4B (note Collaboration Application 418 of server performing this process argued by Applicant) and cursory review of claim language. (In other words, Applicant arguments are not commensurate in scope with any disclosure of Applicant’s instant specification/claims). 

The “application” performing these steps (in both claims and specification) is merely applied to the judicial exception as a generic additional element claimed at a high level of generality, such that it is merely a tool to perform the abstract idea). This also leaves the blockchain as a mere form of data storage in the claims (i.e., is also merely applied to implement the abstract idea as a tool for simply storing the abstract data at a high level of generality). Examiner maintains that the claims reciting: “a method [of] … receiving… analytics … identifying … a pattern of fraudulent activity that has spread from the first financial institution to the second financial institution based on … updated metrics, and transmitting a 

With respect to Applicant’s arguments that the claims integrate the judicial exception into a practical application under Step 2A Prong II of 2019 PEG (Pages 9-11), Examiner respectfully disagrees. Examiner notes Applicant reasoning including: “Clearly fraud detection is an improvement in the field of banking/finance”. Examiner agrees that fraud detection is an improvement in the field of banking / finance, but respectfully points out that this argument only makes clear that the improvement of aggregating data between financial institutions is 
 
Arguendo, Examiner notes that the “without revealing sensitive data” argument is moot, as the claims, in view of the specification, fail to indicate that this improvement is because of the additional elements claimed (i.e., not just an aspect of the judicial exception). There is no  (i.e., there is no combination of additional elements that amount to integrating the judicial exception into a practical application, as the elements are generic when claimed at such a high level of generality, as the case here).

 Examiner notes, in general, specifics about a recited abstract idea (such as the ones recited above) do not overcome the §101 rejection, as it is still an abstract idea, regardless of how specific it is. As previously stated, the limitations recite an abstract idea, and when determining if the claims practically integrate the judicial exception, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a generic computing device, a generic processor, and generic blockchain applied merely as a tool to carry out the abstract idea. Furthermore, the sending of an alert to a computing system is adding insignificant extra-solution activity to the 

Furthermore, Applicants contend that the claims do not seek to preempt or monopolize a fundamental economic practice (page 8 of remarks).  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  

Lastly, with respect to the §101 rejection, Applicant asserts the claims amount to significantly more under step 2B of 2019 PEG analysis (page 11). Examiner respectfully disagrees in view of argument being merely conclusory without any underlying reasoning/basis OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, as it is here. Furthermore, prior art notes that this step is well-known to one of ordinary skill in the art (i.e., is prevalent or in common use). See United States Application Publication No.  US-20150178374-A1 to Rahat disclosing that sending fraud alerts to devices is conventional and well known (¶18). See also, US-20120167162- A1 to Raleigh (¶199) disclosing transmission of fraud events (i.e., alerts) are understood by a person having ordinary skill in the art. The specifics about the abstract idea do not overcome the rejection. (See also rejection below). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons the claims are not patent eligible. Accordingly, Examiner maintains the 35 U.S.C. § 101 rejection.

With respect to Applicant remarks addressing §103 rejection (pages 11-14 of Remarks, more specifically 13-14), Applicant states: “Abe fails to describe a blockchain at all. Therefore, via blockchain, which Ahmed remedies. There is nothing specific in the claims, as written, which distinguishes the claimed blockchain from generic implementations of blockchain for data storage (such as the blockchain of Ahmed, of which Ahmed provides a reasonable motivation for combination with Abe). Lastly, Examiner notes Applicant, in addressing §103 rejection, states: “the … encryption is used to “prevent” fraud, not detect fraud”. Examiner respectfully, and conversely asserts that prevention of fraud necessitates its detection in the first place, and is not a convincing argument in refuting the §103 rejection of previous office action. Examiner notes above arguments directed to §103 rejection may be moot in view of the new grounds of rejection, but includes them nonetheless for sake of ensuring a complete response to Applicant remarks.


Claim Rejections - 35 USC § 101

Claims 1-19 recite as a whole a method of organizing human activity because the claims recite a method of receiving, a first set data analytics generated from mining deposit activity of a first financial institution; receiving a second set data analytics generated from mining deposit activity of a second financial institution that is different than the first financial institution; updating previously derived metrics from a previous iteration stored with a first and second set of data analytics from the current iteration to generate updated derived metrics; identifying, a pattern of fraudulent activity that has spread from the first financial institution to the second financial institution based on the updated derived metrics; and transmitting a fraud alert message to one or more of [institutions] based on the detected pattern of fraudulent activity. These are certain methods of organizing human activity including fundamental economic principles or practices including mitigating risk of banking institutions. The mere nominal recitation of a generic computer, generic memory, generic processor, and generic blockchain, including blockchain ledgers generally illustrating information, as well as generally linking nodes receiving alerts and sending analytics does not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a computer, processor and memory (including non-transitory computer readable medium) (See MPEP 2106.05(f)). Furthermore, storing of data in a blockchain, blockchain ledger entries illustrating information, and nodes sending analytics data / receiving alerts is generally linking the use of the judicial exception to a bed “features and patterns” and nodes receiving alerts and sending analytics data) is not a practical application of the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply a computer, memory, processor, and non-transitory computer readable medium (See MPEP 2106.05(f)). Furthermore, as previously mentioned, the storing of data in a blockchain, along with blockchain ledger entries illustrating information, and blockchain nodes sending data/ receiving alerts is generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.5(h)). For the step of publishing rankings of metrics that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the sending of an image to an application is anything other than generic transmission of metrics data, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving 

The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. Dependent claims 2 and 3 (and the like), when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the claims fail to recite any additional elements outside of the abstract idea. Furthermore, claim 4 (and the like) merely links blockchain ledger entries to the judicial exception of fundamental economic principles including mitigating risk, and are also held to be patent ineligible, both analyzed individually and in combination. Lastly, claim 5 (and the like), are also held to be patent ineligible when analyzed both individually and in combination as claim 5 merely adds publication limitations that are well-understood, routine, and conventional function when claimed at a high level of generality, as explained above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, claims 1, 8, and 15 recite the ability of a computer-implemented method which identifies “a pattern of fraudulent activity that has spread from the first financial institution to the second financial institution based on a combination of the first and second sets of data analytics”. ¶¶5, 52 of Applicant’s specification generally discloses the state of fraudulency includes fraudulent activity spreading to banks of similar traits, but the specification never states how the system implementing detection would ever determine a spread from one bank to the next bank, and conversely seems to generally just detect fraud based on metrics indicating fraud, where the metrics are based on shared data between different banks.  This seems to state that the actors of fraud are identified between multiple banks, but this is never disclosed or even suggested to occur in the specification.

Claims 2- 7, 9- 14, and 16-19 are rejected by virtue of dependency upon the aforementioned unclear/rejected claims 1, 8, and 15.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
non-obviousness.
Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable United States Application Publication No.  US-20100305993-A1 to Fisher, (“Fisher”), in further view of United States Application Publication No.  US-2019003667-A1 to Ahmed (“Ahmed”), in further view of United States Application Publication No.  US-20050091524-A1 to Abe (“Abe”), in further view of United States Patent Publication No.  US-6119103 to Basch (“Basch”).

With respect to claim 1, Fisher discloses: A method, comprising: 

receiving, from […] a first financial institution , a first set of data analytics (rule of first scoring method)  generated from mining [financial] activity of the first financial institution (clients / issuers / banking organizations, Abstract in view of  ¶¶23,49  of Fisher discloses two risk scoring systems’ rules (i.e., analytics) combined in a two-dimensional rule matrix. In view of ¶23 disclosing that the “rules based on a client’s individualized characteristics …. may be replaced by rules based on a standardized risk scoring systems”, Examiner understands that the first risk scoring system providing first rule belongs to a first client (e.g., first banking organization) of a group of clients, and the second risk scoring system providing other second rule belongs to a second client (e.g., second banking organization) of a group of clients to render the standardized scoring system / rule base).

[receiving data analytics] during a current iteration; (See Fig. 3 disclosing iterative process of evaluating possible rules, where rules are determined on basis of two different analytics, as mentioned above)

receiving, […] a second set of data analytics [associated with] [financial] activity of the second financial institution (clients / issuers / banking organizations, Abstract in view of  ¶¶23, 49 of Fisher);(see above mapping / explanation)

[receiving data analytics] generated during the current iteration;  (See Fig. 3 disclosing iterative process of evaluating possible rules, particularly, Fig. 3, 308, 312, and Yes loop)

updating, via an application on a […] server, previously derived metrics (performance criteria, Fig. 3, 308, 312, and Yes loop, in view of ¶8, false – positive ratio) from a previous iteration stored (Fig. 3, 308, 312, and Yes loop) […] with the first and second sets of data analytics from the current iteration to generate updated derived metrics (the new performance criteria including new false positive ratio corresponding to the new rule added to the rule base for a given group of clients); 


(Fig. 3 in view of ¶¶2, 8-9 of Fisher discloses false positive ratios (e.g., performance criteria, i.e., metric) are derived based on performance of the shared rule sets, where the performance of the rule sets is understood to depend upon the individual performance of rules constituting rule set (e.g., including the new rules added);(¶22 of Fisher discloses that the performance evaluation is continuous (i.e., is continuously updated in view of aforementioned iterative processes shown in Fig. 3));

(i.e., previously derived performance metric of rule set shared between clients is updated when new rules (derived from combination of client scoring methods’ rules (first and second analytics)) are added to the rule set. This is understood to occur because the aforementioned rule-inclusion is determined based on the potential / new rule’s respective false-positive ratio / performance metric, of which is determined using the new rule on previously completed transactions, as disclosed in ¶9 of Fisher. If the rule is included per 

identifying, via the application, a pattern of fraudulent activity […] based on the updated derived metrics; (¶2 in view of ¶37 of Fisher);(Examiner notes the rules identifying patterns of fraud are based on the updated metrics meeting the performance metric threshold. i.e., are based on the updated/derived performance metrics).

Fisher fails to disclose that the server implementing the aforementioned method is on a blockchain server, and that the financial institutions sending the data correspond to a first/second blockchain nodes.

However, Ahmed discloses a blockchain server used in a consortium arrangement for multiple parties (e.g., clients of Fisher), where they are understood to comprise nodes (¶422, “node on the blockchain”): ¶¶386, 98, and 422 in view of ¶¶413, 14, 58, of Ahmed discloses ledgers (such as blockchain, understood to constitute blocks per nature of blockchain, see also ¶422 of Ahmed) may store sensitive data on a public (i.e., shared) platform (¶386), of which the sensitive data can be homomorphically encrypted. (¶98);(i.e., homomorphic encryption allows a given institution/client of blockchain to maintain security/access control to data they’ve provided on the shared blockchain while still allowing each client to have access to calculations 

and transmitting an alert regarding the detected fraudulent activity to a computing system.; (¶368 of Ahmed)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to  have the method of Fisher store the combined analytics on a shared blockchain ledger such as disclosed by Ahmed (¶¶413, 98, 77 ), in order to advantageously utilize the desirable characteristics of blockchain technology noted by Ahmed, including resistance to tampering and revision, guaranteeing transparency over how applications work in an irrefutable record, resultantly promoting honest behaviors (¶422 of Ahmed); Examiner notes this combination renders obvious, given basic understanding of blockchain and in view of ¶422 of Ahmed, that the clients uploading the metrics from their fraud detection systems would be blockchain nodes (i.e., first and second blockchain nodes) corresponding to the first/second financial institutions per clients of Fisher updating the data processed/stored.


Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the fraud detection of Fisher include transmitting a fraud alert message based on the detected pattern of fraudulent activity to a computing device of the client experiencing fraud, and any other relevant computing systems, in order to advantageously apprise the clients (e.g., financial institutions) of the detected fraud.

Fisher in view of Ahmed fails to disclose that the type of data gathered for fraud analysis includes deposit activity. 

However, Abe discloses analytics corresponding to deposit activity (¶¶63-65 of Abe)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the method of Fisher in view of Ahmed could be applied to mined bank deposit activity, in order to advantageously detect fraudulent bank deposit activity, and generate new bank deposit fraud rules in a consortium arrangement.

Fisher in view of Ahmed and Abe fail to disclose that the detected pattern of fraud detects activity that has spread from the first financial institution to the second financial institution.

 However, Basch, of the same field of endeavor as Applicant and prior art references, (who shares common Applicant with Fisher), discloses detection of fraud that has spread from the first financial institution to the second financial institution. (Col 5, lines 29 -46 in view of  Col 1, lines 22 – 34, and Col 13, lines 27 – 49 of Basch discloses scoreable transactions being analyzed for patterns of fraudulency, and alerting multiple account issuers (e.g., financial institutions) who share an account holder via cross-account analysis);

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the method of Fisher in view of Ahmed and Abe have the fraud patterns be with respect to a given account holder across multiple financial institutions, as disclosed in Basch, resulting in pattern detection to be patterns of  fraud that has spread from a first financial institution to a second financial institution, in order to advantageously provide alerts to other financial institutions that would not have of received it by analyzing their account holder alone (Col 2, line 32- Col 3, line 48 of Basch).


With respect to claim 2, Fisher in view of Ahmed, Abe, and Basch discloses: The method of claim 1, wherein the identifying comprises identifying a fraudulent deposit activity based on the updated derived metrics.  (¶2 of Fisher in view of ¶37 of Fisher and (¶¶63-65 of Abe. See obviousness statement above);(Examiner notes the rules identifying patterns of fraud are based on the updated metrics meeting the performance metric threshold. i.e., are based on the updated/derived performance metrics).

With respect to claim 4, Fisher in view of Ahmed, Abe, and Basch discloses: The method of claim 1, further comprising creating blockchain ledger entries that include the first and second sets of data analytics (¶¶77, 98, 386, 422 of Ahmed discloses the shared data between the entities for analysis (e.g., the first and second set of analytics of Fisher) is within (i.e., stored on) the blockchain. Examiner further notes the blockchain ledger is understood to comprise ledger entries per nature of blockchain and ¶422 disclosing blocks (e.g., entries) holding batches of transactions (i.e., the data containing the patterns);(See combination of parent claim 1 with respect to Fisher and Ahmed).

With respect to claim 8, Fisher discloses: A system comprising: a memory; and a processor  (¶59, “server”, “processing unit”, “computer readable medium”, ¶61, “RAM”) configured to: 

With respect to the remaining claim limitations of claim 8, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 15, Fisher discloses: A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising (¶¶59-61 of Fisher): 

With respect to the remaining claim limitations of claim 8, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 9, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

With respect to claim 11, it is rejected under the same rationale as claim 4 (above), mutatis mutandis. 

With respect to claim 16, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

With respect to claim 18, it is rejected under the same rationale as claim 4(above), mutatis mutandis. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Ahmed, Abe, and Basch, as applied in parent claim 1 / 8 / 15,  in further view of United States Application Publication No.  US-20090299824-A1 to Barnes (“Barnes Jr”).

With respect to claim 3, Fisher in view of Ahmed, Abe, and Basch fails to explicitly teach wherein the fraud alert message comprises a description of the detected pattern of fraudulent activity.

However, Barnes Jr, similarly disclosing fraud alerts as Applicant, Abe and Ahmed, discloses: wherein the fraud alert message comprises a description of the detected pattern of fraudulent activity. (¶77 of Barnes Jr. discloses an alert comprising a description of the fraudulent activity). 

With respect to claim 10, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 

With respect to claim 17, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 	

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a description into the alert of Fisher in view of Ahmed, Abe, and Basch in order to advantageously make recipient of alert aware of the type of fraudulent activity detected, and help give context. Examiner further notes, arguendo, that it would have been obvious to one having ordinary skill in the art at the time the invention of was made to provide a description for the reason for the alert (i.e., the fraudulent activity), since it was known in the art that alerts alerting (i.e., informing) a user .

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Ahmed, Abe, and Basch, as applied in parent claim 1 / 8 / 15,  in further view of United States Patent Publication No.  US-8924279-B2 to Liu (“Liu”).

With respect to claim 5, Fisher in view of Ahmed, Abe, and Basch fail to explicitly teach: The method of claim 1, further comprising publishing sets of metrics used to identify the pattern of fraudulent activity. 

Examiner notes ¶38 of Abe discloses transmitting (i.e., publishing) a score/related data records (i.e., metrics) in alerts. Both Abe and Ahmed generally disclose transmission of alerts to different distributed entities (Figs. 2 and 3 of Abe in view of ¶¶5-9 of Abe, and ¶388 of Ahmed). However, Examiner notes that Abe and Ahmed aren’t explicit about which metrics are published, such as the metrics of Fisher.

  However, Liu, of the same applicant and Primary reference Fisher, and secondary reference, Basch, discloses: further comprising publishing sets of metrics used to identify the pattern of fraudulent activity. (Col 19, lines 50 – 63 in view of  Figs. 12, 17-18, “FPR” (i.e., False Positive Ratio, i.e., the metric of Fisher used to  determine rules to identify the pattern of fraud activity))

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system publish the metrics corresponding to the rules (i.e., analytics of analytic set) to help the issuers/ financial institution understand the false-positive ratio that may result if the rule is desired to be added to their own personal fraud models.


With respect to claim 12, it is rejected under the same rationale as claim 5 (above), mutatis mutandis. 

With respect to claim 19, it is rejected under the same rationale as claim 5 (above), mutatis mutandis. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature, “The Use of Predictive Analytics Technology to Detect Credit Card Fraud in Canada”, disclosing predictive analytics of deposit fraud (abstract in view of page 4, section “3) SAS Fraud Management :”).

United States Application Publication No.  US-20050114360-A1 to Gray, disclosing a network based system for creating data mining models for business 

United States Application Publication No.  US-20170270534-A1 to Zoldi (“Zoldi”), disclosing a system in a cloud-based consortium arrangement; i.e., consortium of banks / financial institutions interact with a common cloud-based system (¶31; i.e., banks are also understood to comprise at least one computer system to communicate), where they provide summarized profile behaviors (¶12) pertaining to money laundering detection. See also ¶31 in view of ¶¶8-9, 12, 28, 32 of Zoldi. ¶¶85, 87 of Zoldi discloses models for fraud detection may be compared to more updated versions. See also Fig. 1 disclosing collaborative profiling (i.e., between the consortium members).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-6:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        	

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 26, 2021